S44 ev. 10/20 VIL C Vv.
he isan sin PBSC 2R1 GE RRQKO-ARRIR pk, Doel &Pr fp ER Wan bel 20 Frage 1 ne RagelD #23

Ae ul IE nor Supplement Ki re filing and service o ings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

T. (a) PLAINTIFFS DEFENDANTS

Dounya Zayer CITY OF NEW YORK, NYPD, OFFICER VINCENT D '
ANDRAIA, individually and in official capacity, DEPUTY
(b) County of Residence of First Listed Plaintiff Queen County of Residence of First Listed Defendant

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known)

Aboushi Law Firm, Tahanie Aboushi Unknown
1441 Broadway, 5036, NY, NY 10018-2123918500

 

 

lil. BASIS OF JURISDICTION (Place an “X” in One Box Only) TH. Cr TIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
| | U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State LE] I LJ | Incorporated or Principal Place LC] 4 LC] 4
of Business In This State
C] 2 U.S. Government C4 Diversity Citizen of Another State CL] 2 C] 2 Incorporated and Principal Place C] 5 C 5
Defendant (Indicate Citizenship of Parties in Item Il) of Business in Another State

Citizen or Subject of a 3 3 Foreign Nation 6 6
, 8

Foreign Country

 

 

 

 
 

 

 

 

 

 

  

 

  
 

 

 

 

 

 

 

 

 

 

 

 
   
 

IV. NATURE a oe an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT : : TORTS FORFEITURE/PENALTY BANKRUPTCY : OTHERSTATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane LC] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability | 367 Health Care/ | | 400 State Reapportionment
EL] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
- 151 Medicare Act |] 330 Federal Employers’ Product Liability 830 Patent a 450 Commerce
152 Recovery of Defaulted Liability C] 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
C] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
LC] 190 Other Contract Product Liability L] 380 Other Personal | 720 Labor/Management ___ SOCIAL SECURITY | Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations ace eee HIA (139Sff) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |] 890 Other Statutory Actions
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation |] 865 RSI (405(g)) |_| 891 Agricultural Acts
a 210 Land Condemnation Kl] 440 Other Civil Rights Habeas Corpus: 79\ Employee Retirement || 893 Environmental Matters
[ }2 20 Foreclosure 441 Voting | 463 Alicn Detainee Income Security Act earn i 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment | 510 Motions to Vacate (| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General [| 871 IRS—Third Party 899 Administrative Procedure
[| 290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION. 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
L 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

| Original 2 Removed from Ol 3 Remanded from Cl 4 Reinstated or CO 5 Transferred from 6 Multidistrict Cl 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 USC 1983

VI. CAUSE OF ACTION

 

Brief description of cause:
Civil Rights

 

 

 

VII. REQUESTED IN [-] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [yes [No
VII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER

 

 

 

 

 

DATE SIGNATURE QE HE Re
12-14-20
XN

FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

a

 
CERTIFICATION OF ARBEPRATION ELIGIBILITY
Local Arbitration Ryle 83,7 provides ‘ith geypaineyveptiens, actions seeking moneyttamaces opfy iy AD Mou mH Aceyf PSBAENa|D #: 24
exclusive Age eUe RORCCARR ory TORU TERE E: 5 Htete ADM 2 be baie eae amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration [|

 

I, Aymen Aboushi counsel for Plaintiff, do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

[| the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (qd), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? C] Yes J No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or Claims, or a substantial part thereof, occur in Nassau or Suffolk
County? oO Yes No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or

Suffolk County, or, nay interpleader ee does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? es No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

 

|! am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Yes Oo No
Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

CO Yes (If yes, please explain 4 No

| certify the accuracy of all information provided above.
Signature: LL

= oO
Vinnt Wade

atta
